SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS OF THE LISTED FUND DWS Technology Fund The following changes are effective on or about June 2, 2014: DWS Technology Fund will change its name to DWS Science and Technology Fund. The following information replaces the existing disclosure contained under the “Main investments” sub–section of the ”PRINCIPAL INVESTMENT STRATEGY” section within the summary prospectus. Main investments. Under normal circumstances, the fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in common stocks of science and technology companies. Science and technology companies are (i) companies whose products, processes, or services, in the opinion of portfolio management, are benefitting, or are expected to benefit, from the use or commercial application of scientific or technological developments or discoveries; or (ii) companies that, in the opinion of portfolio management, utilize technology and/or science to significantly enhance their business opportunities. Such companies may include companies that, in the opinion of portfolio management, derive a competitive advantage by the application of scientific or technological developments or discoveries. The fund may invest in companies of any size and may invest in initial public offerings. While the fund invests mainly in US stocks, it could invest up to 35% of net assets in foreign securities (including emerging markets securities). The fund will concentrate its assets in the group of industries constituting the technology sector and may concentrate in one or more industries in the technology sector. The following information replaces the existing disclosure contained under the “Main investments” sub–section of the ”PRINCIPAL INVESTMENT STRATEGY” section within the “FUND DETAILS” section of the fund’s prospectus. Main investments. Under normal circumstances, the fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in common stocks of science and technology companies. Science and technology companies are (i) companies whose products, processes, or services, in the opinion of portfolio management, are benefitting, or are expected to benefit, from the use or commercial application of scientific or technological developments or discoveries; or (ii) companies that, in the opinion of portfolio management, utilize technology and/or science to significantly enhance their business opportunities. Such companies may include companies that, in the opinion of portfolio management, derive a competitive advantage by the application of scientific or technological developments or discoveries. The fund may invest in companies of any size and may invest in initial public offerings. While the fund invests mainly in US stocks, it could invest up to 35% of net assets in foreign securities (including emerging markets securities). The fund will concentrate its assets in the group of industries constituting the technology sector and may concentrate in one or more industries in the technology sector. The fund’s equity investments are mainly common stocks, but may also include other types of equities, such as preferred stocks or convertible securities. The following information replaces the existing disclosure contained under the “Main risks” sub-section of the”PRINCIPAL INVESTMENT STRATEGY” section within the summary section and the “FUND DETAILS” section of the fund’s prospectus. Concentration risk. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Any market price movements, regulatory or technological changes, or economic conditions affecting the particular segment of the market in which the fund concentrates may have asignificant impact on the fund’s performance. In particular, science and technology companies are vulnerable to market saturation and rapid product obsolescence. Many science and technology companies operate under constantly changing fields and have limited business lines and limited financial resources, making them highly vulnerable to business and economic risks. Other investment risks associated with investing in science and technology securities include abrupt or erratic market movements, management that is dependent on a limited number of people, short product cycles, aggressive pricing of products and services and new market entrants. March 11, 2014 PROSTKR-351 The following information replaces the existing disclosure contained under the ”Portfolio Manager(s)” sub–heading of the ”MANAGEMENT” section of the fund’s summary prospectus. Clark Chang, Director. Lead Portfolio Manager of thefund. Began managing the fund in 2008. Nicholas Daft, Vice President. Portfolio Manager of thefund. Began managing the fund in 2014. Jaimin Soni, Vice President. Portfolio Manager of thefund. Began managing the fund in 2014. Nataly Yackanich, CFA, Vice President. Portfolio Manager of the fund. Began managing the fund in 2014. The following information replaces the existing disclosure under the ”MANAGEMENT” sub–heading of the ”FUND DETAILS” section of the fund’s prospectus. Clark Chang, Director. Lead Portfolio Manager of the fund. Began managing the fund in 2008. ■ Joined Deutsche Asset &Wealth Management in 2007 after seven years of experience as senior analyst for technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. ■ Global Equity analyst for Technology Fund: New York. ■ BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Nicholas Daft, Vice President. Portfolio Manager of the fund. Began managing the fund in 2014. ■ Portfolio Manager for US Large Cap Equity: New York ■ Joined Deutsche Asset &Wealth Management in 2007 after two years of industry experience as an Analyst at Buckeye Capital and Wasserstein Perella. ■ BA in Asian Studies from Williams College; MBA in Finance from Columbia Business School. Jaimin Soni, Vice President. Portfolio Manager of the fund. Began managing the fund in 2014. ■ Portfolio Manager US Large Cap Equity: New York ■ Joined Deutsche Asset & Wealth Management in 2013 after thirteen years of industry experience, most recently as Equity Analyst for Bank of America MerrillLynch. ■ BA, University of Illinois; MBA, University of Chicago. Nataly Yackanich, CFA, Vice President. Portfolio Manager of the fund. Began managing the fund in 2014. ■ Research Analyst for Global Small, US Small and US Mid Cap Equities: New York. ■ Joined Deutsche Asset &Wealth Management in 2005 after four years of industry experience as a Research Analyst at Credit Suisse Research US, LLC and as a Small Cap Analyst at Sidoti & Co, LLC. ■ BA in Economics from John Hopkins University; MSc inEconomics from London School of Economics; CFA Charterholder. Please Retain This Supplement for Future Reference March 11, 2014 PROSTKR-351
